Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 24, 2021, November 29, 2021, and April 11, 2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onaka et al. (US PGPUB 2019/0229421 A1), hereinafter known as Onaka.
Regarding claim 13, Onaka discloses (Figs. 5-7A) an antenna (10), comprising: a ground plane (13); an inner conductor (11) disposed above the ground plane (13), the inner conductor (11) forming a high-frequency patch for receiving radio waves at an upper frequency band ([0075], f1); an outer conductor (12) surrounding the inner conductor (11), the outer conductor (12) and the inner conductor (11) collectively forming a low-frequency patch for receiving radio waves at a lower frequency band ([0076], f2); a filter (14) disposed between the inner conductor (11) and the outer conductor (12), the filter (14) including at least one capacitive element and at least one inductive element ([0098]); and one or more (15) feeds connected to the inner conductor (11) for carrying electrical signals received by the high-frequency patch and electrical signals received by the low-frequency patch.

    PNG
    media_image1.png
    500
    554
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    743
    364
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    592
    479
    media_image3.png
    Greyscale

Regarding claim 14, Onaka further discloses (Fig. 6) further comprising a dielectric layer (20) sandwiched between the ground plane (13) and the inner conductor (11).
Regarding claim 15, Onaka further discloses (Fig. 6) wherein the one or more feeds (15) extend through the dielectric layer (20) and are connected to the inner conductor at a bottom side of the inner conductor (11).
Regarding claim 16, Onaka further discloses (Fig. 7B) wherein a magnitude of an impedance of the filter is greater between the lower frequency band and the upper frequency band than the magnitude of the impedance of the filter at each of the lower frequency band and the upper frequency band.
Regarding claim 17, Onaka further discloses (Fig. 7A) wherein the at least one capacitive element and the at least one inductive element are arranged in a parallel circuit.
Regarding claim 18, Onaka further discloses (Fig. 7A) wherein the parallel circuit has a resonant frequency that is determined by a capacitance value of the at least one capacitive element and an inductance value of the at least one inductive element ([0098]-[0100]), and wherein the capacitance value and the inductance value are selected such that the resonant frequency of the parallel circuit is between the lower frequency band and the upper frequency band ([0098]-[0100]).
Regarding claim 19, Onaka further discloses (Figs. 5-6) wherein the inner conductor (11) and the outer conductor (12) are coplanar.  
Regarding claim 20, Onaka discloses (Figs. 5-7A) a method of receiving radio waves by an antenna (10), the method comprising: receiving, by a high-frequency patch of the antenna ([0075]), radio waves at an upper frequency band ([0075]), wherein the high-frequency patch is formed by an inner conductor (11); receiving, by a low-frequency patch of the antenna ([0076]), radio waves at a lower frequency band ([0076]), wherein the low-frequency patch is formed by the inner conductor (11) and an outer conductor (12) surrounding the inner conductor (11), wherein a filter (14) is disposed between the inner conductor (11) and the outer conductor (12), the filter being configured to at least partially block electrical signals at the upper frequency band and to let pass electrical signals at the lower frequency band (Fig. 7B); and carrying, using one or more feeds (15) connected to the inner conductor (11), the radio waves at the upper frequency band received by the high-frequency patch and the radio waves at the lower frequency band received by the low-frequency patch ([0075]-[0076]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Onaka in view of Mahmoud et al. (US PGPUB 2006/0103576 A1), hereinafter known as Mahmoud.
Regarding claim 1, Onaka teaches (Figs. 5-7A) an antenna (10), the antenna (10) comprising: a ground plane (13); an inner conductor (11) disposed above the ground plane (13), the inner conductor (11) forming a high-frequency patch for receiving radio waves at an upper frequency band ([0075]); an outer conductor (12) surrounding the inner conductor (11), the outer conductor (12) and the inner conductor (11) collectively forming a low-frequency patch for receiving radio waves at a lower frequency band ([0076]); a filter (14) disposed between the inner conductor (11) and the outer conductor (12), the filter (14) being configured to at least partially block electrical signals at the upper frequency band and to let pass electrical signals at the lower frequency band (Fig. 7B); and one or more feeds (15) connected to the inner conductor (11) for carrying the radio waves at the upper frequency band received by the high-frequency patch and the radio waves at the lower frequency band received by the low-frequency patch but does not specifically teach an antenna configured to receive radio waves at global navigation satellite system (GNSS) frequencies; an upper GNSS frequency band; a lower GNSS frequency band.
However, Mahmoud teaches an antenna configured to receive radio waves at global navigation satellite system (GNSS) frequencies; an upper GNSS frequency band; a lower GNSS frequency band ([0032]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna of Onaka with Mahmoud to include “an antenna configured to receive radio waves at global navigation satellite system (GNSS) frequencies; an upper GNSS frequency band; a lower GNSS frequency band,” as taught by Mahmoud, for the purpose of achieving robust communication (see also [0032]). Additionally, Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 2, Onaka further teaches (Fig. 6) further comprising a dielectric layer (20) sandwiched between the ground plane (13) and the inner conductor (11).
Regarding claim 3, Onaka further teaches (Fig. 6) wherein the one or more feeds (15) extend through the dielectric layer (20) and are connected to the inner conductor at a bottom side of the inner conductor (11).
Regarding claim 4, Onaka further teaches (Fig. 7B) wherein a magnitude of an impedance of the filter is greater between the lower frequency band and the upper frequency band than the magnitude of the impedance of the filter at each of the lower frequency band and the upper frequency band but does not specifically teach a lower GNSS frequency band and an upper GNSS frequency band.
However, Mahmoud teaches a lower GNSS frequency band and an upper GNSS frequency band ([0032]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna of Onaka with Mahmoud to include “a lower GNSS frequency band and an upper GNSS frequency band,” as taught by Mahmoud, for the purpose of achieving robust communication (see also [0032]). Additionally, Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 5, Onaka further teaches (Fig. 7B) wherein the magnitude of the impedance of the filter is less than a maximum impedance threshold at each of the lower frequency band and the GNSS frequency band but does not specifically teach a lower GNSS frequency band and an upper GNSS frequency band.
However, Mahmoud teaches a lower GNSS frequency band and an upper GNSS frequency band ([0032]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna of Onaka with Mahmoud to include “a lower GNSS frequency band and an upper GNSS frequency band,” as taught by Mahmoud, for the purpose of achieving robust communication (see also [0032]). Additionally, Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 6, Onaka further teaches (Fig. 7B) wherein an impedance of the filter is more inductive than capacitive at the lower frequency band and more capacitive than inductive at the upper frequency band ([0098]-[0100]) but does not specifically teach a lower GNSS frequency band and an upper GNSS frequency band.
However, Mahmoud teaches a lower GNSS frequency band and an upper GNSS frequency band ([0032]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna of Onaka with Mahmoud to include “a lower GNSS frequency band and an upper GNSS frequency band,” as taught by Mahmoud, for the purpose of achieving robust communication (see also [0032]). Additionally, Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 7, Onaka further teaches (Fig. 7A) wherein the filter includes at least one capacitive element and at least one inductive element.
Regarding claim 8, Onaka further teaches (Fig. 7A) wherein the at least one capacitive element and the at least one inductive element are arranged in a parallel circuit.
Regarding claim 9, Onaka further teaches (Fig. 7A) wherein the parallel circuit has a resonant frequency that is determined by a capacitance value of the at least one capacitive element and an inductance value of the at least one inductive element ([0098]-[0100]), and wherein the capacitance value and the inductance value are selected such that the resonant frequency of the parallel circuit is between the lower frequency band and the upper frequency band ([0098]-[0100]) but does not specifically teach a lower GNSS frequency band and an upper GNSS frequency band.
However, Mahmoud teaches a lower GNSS frequency band and an upper GNSS frequency band ([0032]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna of Onaka with Mahmoud to include “a lower GNSS frequency band and an upper GNSS frequency band,” as taught by Mahmoud, for the purpose of achieving robust communication (see also [0032]). Additionally, Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 10, Onaka further teaches wherein each of the inner conductor and the outer conductor is circular ([0063]).
Regarding claim 11, Onaka further teaches (Fig. 5) wherein each of the inner conductor (11) and the outer conductor (12) is rectangular.
Regarding claim 12, Onaka further teaches (Figs. 5) wherein the inner conductor (11) and the outer conductor (12) are coplanar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845